Case 2:19-cv-08696-AB-JPR Document 103 Filed 04/28/21 Page 1 of 1 Page ID #:5092




                                                            JS-6
 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
     SAN LUIS OBISPO COASTKEEPER, et al., ) Case No. CV-19-8696-AB (JPRx)
 9
                                                   )
10       Plaintiffs,                               )
11
                                                   )
             v.                                    )
12                                                 )
13   SANTA MARIA VALLEY WATER                      ) [PROPOSED] JUDGMENT
     CONSERVATION DISTRICT, et al.,                )
14                                                 )
15       Defendants,                               )
                                                   )
16
             and                                   )
17                                                 )
     GOLDEN STATE WATER COMPANY, )
18
     et al.,                                       )
19                                                 )
20
         Intervenor-Defendants.                    )
                                                   )
21           Pursuant to the Court’s Order Granting Defendants’ Motions for Summary
22   Judgment (Dkt. Nos. 83, 84), IT IS HEREBY ORDERED, ADJUDGED AND
23   DECREED that final judgment is hereby entered for Defendants.
24
25   Dated: April 28, 2021
26
27                                        HONORABLE ANDRÉ BIROTTE JR.
                                          UNITED STATES DISTRICT JUDGE
28

                                             1
